As filed with the Securities and Exchange Registration No. 033-75962* Commission on December 16, 2011 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 58 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel ING US Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Variable and Fixed Annuity Contracts *Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by the following earlier Registration Statement: 033-75978. PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 29, 2011 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 58 by reference to Registrant’s filing under Rule 497(c) as filed on May 2, 2011 and under Rule 497(e) as filed on June 20, 2011 and July 22, 2011. A supplement dated December 16, 2011 to the Prospectus is included in Part A of this Post- Effective Amendment No. 58. ING Life Insurance and Annuity Company and its Variable Annuity Account C OPPORTUNITY PLUS Supplement dated December 16, 2011 to the Contract Prospectus and Contract Prospectus Summary, each dated April 29, 2011, as amended The following information amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your current Contract Prospectus and Contract Prospectus Summary for future reference. 1. The “Separate Account Annual Expenses” table shown in the “Fee Table” section located on page 6 of your Contract Prospectus and the corresponding footnote is hereby amended to reflect that on or about February 1, 2012, the current annual Administrative Expense Charge will increase to 0.10%. Consequently, the total Separate Account Annual Expenses will also increase by 0.10% on that date. Until such time as this increase, we will not impose an Administrative Expense Charge. 2. The “Current Charges” table shown beneath the “Separate Account Charge Table” section located on page 7 of your Contract Prospectus is hereby amended to reflect that on or about February 1, 2012, the current annual Administrative Expense Charge will increase to 0.10%. Consequently, the total Current Charges will also increase by 0.10% annually on that date. 3. The “Administrative Expense Charge” section located on page 22 of your current Contract Prospectus is hereby deleted and replaced in its entirety with the following: Administrative Expense Charge Maximum Amount. 0.25%. We currently do not impose this fee. We reserve the right, however, to charge up to 0.25% on an annual basis from your account value invested in the funds. Beginning on or about February 1, 2012, the current annual administrative expense charge will be 0.10%. When/How. If imposed, we will deduct this fee daily from your account value held in the subaccounts corresponding to the funds you select. This fee may be assessed during the accumulation phase and/or the income phase. If we are imposing this fee under the contract when you enter the income phase, the fee will apply to you during the entire income phase. Purpose. This fee helps defray our administrative expenses that cannot be covered by the mortality and expense risk charge described above. 4. The second paragraph of the “Separate Account Charges” subsection located on page 11 within the “5. Fees” section of your Contract Prospectus Summary is hereby deleted and replaced in its entirety with the following: There is currently no administrative expense charge during the accumulation or income phases; however the Company reserves the right to deduct a daily charge of up to 0.25% per year from your account value invested in the variable investment options. Beginning on or about February 1, 2012, the current annual administrative expense charge will be 0.10% during the accumulation and income phases. Insurance products, annuities and retirement plan funding issued by (third party administrative services may also be provided by) ING Life Insurance and Annuity Company. Securities are distributed by ING Financial Advisers, LLC (member SIPC), One Orange Way, Windsor, CT 06095. Securities may also be distributed through other broker-dealers with which ING Financial Advisers, LLC has selling agreements. X.75962-11B December 2011 VARIABLE ANNUITY ACCOUNT C PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Variable Annuity Account C: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2010 - Statements of Operations for the year ended December 31, 2010 - Statements of Changes in Net Assets for the years ended December 31, 2010 and 2009 - Notes to Financial Statements Consolidated Financial Statements of ING Life Insurance and Annuity Company: - Report of Independent Registered Public Accounting Firm - Consolidated Statements of Operations for the years ended December 31, 2010, 2009 and 2008 - Consolidated Balance Sheets as of December 31, 2010 and 2009 - Consolidated Statements of Changes in Shareholder’s Equity for the years ended December 31, 2010, 2009 and 2008 - Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2009 and 2008 - Notes to Consolidated Financial Statements (b) Exhibits (1) Resolution establishing Variable Annuity Account C•
